Case 1:20-cv-03788-MEH Document 30 Filed 03/25/21 USDC Colorado Page 1 of 2




                                                         FILED
                                              UNITED STATES DISTRICT COURT
                                                   DENVER, COLORADO
                                                      03/25/2021
                                                JEFFREY P. COLWELL, CLERK
Case 1:20-cv-03788-MEH Document 30 Filed 03/25/21 USDC Colorado Page 2 of 2
